United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-10365
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BERNAL MEZA-FLORES,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:03-CR-351-2-P
                      --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Bernal Meza-Flores appeals his sentence following his

guilty-plea conviction for possession with the intent to

distribute and distribution of approximately two kilograms of

methamphetamine.   For the first time on appeal, Meza-Flores

argues that his sentence violates United States v. Booker,

125 S. Ct. 738 (2005) because it was based on an amount of “ice”

methamphetamine that was never admitted by him.   He argues that

under Booker, he could only be sentenced based on the amount of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10365
                                -2-

drug that was proven in this case by “admission,” which was 1.8

kilograms of “ice” methamphetamine.    Because Meza-Flores did not

object in the district court to his sentence on this basis, his

argument is reviewed for plain error only.     See United States v.

Mares, 402 F.3d 511, 520-21 (5th Cir. 2005), petition for cert.

filed (Mar. 31, 2005) (No. 04-9517).

     Even if Meza-Flores was held accountable for only 1.8

kilograms of “ice” methamphetamine, his base offense level would

have remained the same.   U.S.S.G. § 2D1.1(c)(1).   The sentence

thus did not exceed the maximum authorized by the facts admitted

by Meza-Flores during the plea proceedings.    To the extent that

the district court’s selection of a sentence within the

guidelines range was based on the erroneous conclusion that Meza-

Flores should be held responsible for the full 4.53 kilogram

amount, Meza-Flores must show that the court’s error was plain

and that it affected his substantial rights.    See United States

v. Bringier, 405 F.3d 310, 316-17 (5th Cir. 2005).    He has made

no such showing.   Id. at 317-18.   Accordingly, the judgment of

the district court is AFFIRMED.